DETAILED ACTION


Election/Restrictions

Group I, claim(s) 1-14, drawn to an image processing system, comprising: an image sensor suitable for performing an operation in a first mode to generate an image of a first quality and performing an operation in a second mode to generate an image of a second quality which is higher than the first quality; an auxiliary processor suitable for processing the image of the first quality generated by the image sensor in the first mode; and a main processor suitable for processing the image of the second quality generated by the image sensor in the second mode, classified in G06F3/0625.

Group II, claim(s) 15-18, drawn to an image processing system, comprising: an image sensor suitable for performing an operation in a first mode to generate an image of a first quality and performing an operation in a second mode to generate an image of a second quality which is higher than the first quality; and a processor suitable for processing an image generated by the image sensor, wherein the processor consumes more current in the second mode than in the first mode, and wherein when a presence of a face is detected as a result of processing the image of the first quality which is generated by the image sensor in the first mode, an operation mode of the image sensor is switched from the first mode to the second mode, classified in G06V40/161.

Group III, claim(s) 19-22, drawn to an image processing system, comprising: an image sensor suitable for performing an operation in a first mode to generate an image of a first quality and performing an operation in a second mode to generate an image of a second quality which is higher than the first quality; and a processor suitable for processing an image generated by the image sensor, wherein the processor consumes more current in the second mode than in the first mode, and wherein when a presence of a gesture is detected as a result of processing the image of the first quality which is generated by the image sensor in the first mode, an operation mode of the image sensor is switched from the first mode to the second mode, classified in G06V40/20.

Group IV, claim(s) 23, drawn to a method for recognizing a face or gesture in an image processing system, the method comprising, identifying a presence of a face or gesture based on an image generated by an image sensor in a first mode; switching the image processing system from the first mode to a second mode, when the identifying operation is successful; authenticating an identification of the face or recognizing one of predetermined gestures based on an image generated by the image sensor in the second mode; and unlocking the image processing system when the authenticating or recognizing operation is successful, wherein a current consumption used for generating the image in the first mode is lower than that used for generating the image in the second mode, classified in G06F21/31.

Inventions are related as subcombinations usable together. Inventions I – IV in this relationship are distinct and it can be shown that (1) the subcombinations as claimed do not require the particulars of the other subcombinations as claimed for patentability and (2) that the subcombination II has utility by itself or in other combinations (MPEP §806.05 (c) ). In the instant case, subcombination I has the separate utility of an auxiliary and main processor, subcombination II has the separate utility of detecting the presence of a face and switching modes, subcombination III has the separate utility of detecting a gesture and switching modes, subcombination IV has the separate utility of authenticating a face and unlocking the system. Because these inventions are distinct as for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper. Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661